 Case 20-03404 Document 1-13 Filed in TXSB on 08/28/20 Page 1 of 10




                 Exhibit 13
July 8, 2020 31 Group Letter of Intent
          Case 20-03404 Document 1-13 Filed in TXSB on 08/28/20 Page 2 of 10
                Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed
                                            31 Group


Curtis,

Sorry for the delay. Here is our second round LOI. We have the cash, bonding and the ability to move
very quickly with Locke Lord to meet the end of the month deadline. Let me know how it goes.

Thanks for the help,
Ken




                                                                                                001
Case 20-03404 Document 1-13 Filed in TXSB on 08/28/20 Page 3 of 10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     002
Case 20-03404 Document 1-13 Filed in TXSB on 08/28/20 Page 4 of 10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     003
Case 20-03404 Document 1-13 Filed in TXSB on 08/28/20 Page 5 of 10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     004
Case 20-03404 Document 1-13 Filed in TXSB on 08/28/20 Page 6 of 10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     005
Case 20-03404 Document 1-13 Filed in TXSB on 08/28/20 Page 7 of 10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     006
Case 20-03404 Document 1-13 Filed in TXSB on 08/28/20 Page 8 of 10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     007
Case 20-03404 Document 1-13 Filed in TXSB on 08/28/20 Page 9 of 10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     008
Case 20-03404 Document 1-13 Filed in TXSB on 08/28/20 Page 10 of 10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     009
